Citation Nr: 1451733	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 and December 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 9, 2013, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Also, as an initial matter, the Board notes that the RO considered the Veteran's service connection claims as separate claims for PTSD, anxiety, depression, chronic adjustment disorder and bereavement.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the issue on appeal as set forth above.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  A current psychiatric disorder is not shown to have resulted from an in-service injury or disease.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2013); 38 C.F.R. § 3.159(b)(2013).

As to the issue of entitlement to service connection for a psychiatric disorder, including PTSD, the duty to notify was satisfied prior to the initial RO decision by way of a letters sent to the Veteran in August 2010.  This letter informed him of his duty and the VA's duty for obtaining evidence and provided an explanation of the evidence and information required to substantiate his service-connection claims.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's STRs and service personnel records have been obtained.  The Veteran did not identify any treatment with any VA or private medical facility, and as such, no post service records needed to be obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  VA provided an examination and obtained a medical opinion in November 2010.  The Board finds that the examination is adequate as it was performed by a psychologist and includes an interview with the Veteran, a review of the record and relevant history and the appropriate diagnostic testing.  See November 2010 VA Exam.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran was afforded a hearing before the undersigned VLJ in which he presented testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran gave testimony concerning his current diagnosis of an anxiety disorder, and the evidence he believed demonstrated a link between his current diagnosis and service, including evidence concerning his alcohol use during service.  See Hearing Tr. at 3-12.  Additionally, the VLJ identified the elements of service connection and asked questions to identify any pertinent evidence not currently associated with the claims file.  See Hearing Tr. at 8-13.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Although he has a current diagnosis of an anxiety disorder, not otherwise specified (NOS), he concedes that he does not have a current diagnosis of PTSD.  See Hearing Tr. at 2; see also November 2010 VA Examination Report; January 2012 Private Examination Report.  As such, he is not entitled to service connection for this condition.  See 38 C.F.R. § 3.304(f); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the reported in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307(a) , 3.309(a).

In this case, the Veteran argues that he has established entitlement to service connection by submitting evidence that (1) his current anxiety disorder is related to several stressors that he experienced during service, and (2) his current anxiety disorder first manifested during service in the form of alcohol abuse.  See Hearing Tr. at 3-5.  Specifically, he argues that he has a current diagnosis of an anxiety disorder, experienced several stressful situations in service, and has submitted medical evidence from a private psychologist that his current anxiety disorder stems from his time in the military.  See id.; see also January 2012 Private Medical Examination (opining that the Veteran "has anxiety stemming from his time in the military"). 

Although service connection for PTSD may be granted where the Veteran's PTSD is found to be related to an in-service event or stressor, the same is not true for all psychiatric disorders.  See 38 C.F.R. § 3.304(f) (pertaining to PTSD only, not all mental disorders).  A Veteran may not establish service connection for all psychiatric disorders by a showing that his current psychiatric disability is related to an in-service stressor or event.  Instead, the Veteran must show that he suffered an injury or disease during service, and that his current psychiatric disorder is related to the injury or disease incurred in service.  See Walker v. Shinseki, 708 F.3d 1331, 1334 (2013).  

Consequently, in order to establish service connection in this case, the Veteran must show that a disease or injury was incurred or aggravated while in service, and to which his claimed condition relates.  See Walker, 708 F.3d at 1334.  The Board finds that the preponderance of the evidence weighs against this finding.  The evidence of record shows that the Veteran was first diagnosed with a psychiatric disorder in 2011, decades after his separation from service.  See November 2010 VA Examination Report; see also January 2012 Private Examination Report; Hearing Tr. at 11.  He did not seek or receive treatment for a psychiatric disorder during service, or after his separation from service for many years, and while the service treatment records (STRs) include documentation of the Veteran's alcohol consumption habits in the context of treatment for other things, there is no treatment for alcoholism shown.  A review of his service personnel records and STRs show that he did not have a diagnosis of an anxiety disorder or other psychiatric disorder during service, nor did he exhibit or complain of any psychiatric symptoms during service.  In short, the Board finds the Veteran's current psychiatric illness was not present in service, and there is no probative evidence of record linking current psychiatric disability to some other in-service disease, or an in-service injury.  

The Veteran testified that he drank alcohol excessively during service, and argues that his alcohol abuse was a symptom or evidence of his psychiatric disorder because he used alcohol to self-medicate.  See Hearing Tr. at 4-5.  The Veteran is competent to give testimony concerning his alcohol consumption.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine that his alcohol use during service was caused by or the result of an undiagnosed anxiety disorder, and that such an anxiety disorder persisted until the present time.  The Board also observes that while the Veteran may be able to describe his symptomatology, competent medical evidence is required to determine whether such symptomatology is indicative of an acquired psychiatric disorder and the specific diagnosis thereof.  See Jandreau v Nicholson, 492 F.3d 1372, 1377 , n. 4 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that an untrained lay claimant is not competent to provide evidence as to complex medical questions).

Even assuming that the Veteran is competent to offer such an opinion, the Board finds that his testimony has little probative value under the circumstances.  Although both psychologists who examined him in connection with his claim described and discussed his alcohol abuse during service, neither of them opined that his alcohol abuse was the result of anxiety or another psychiatric disorder he had during service.  See November 2010 VA Examination Report; see also January 2012 Private Examination Report.  Instead, the VA examiner opined that the Veteran's alcohol dependence was not caused by or as result of his military experience, but instead was the result of his family life before service.  See November 2010 VA Examination Report.  Additionally, in support of his opinion the VA examiner pointed to the Veteran's own report of having started to consume alcohol before joining the military.  See id.  Nothing suggests this increased in severity during service.  Given that the VA examiner's opinion was based on a comprehensive interview with the Veteran and is supported by facts and a reasoned analysis, the Board finds that the VA examiner's opinion highly probative on this issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Moreover, the Veteran's STRs are silent for complaints of anxiety, anxiety related symptoms or other psychiatric symptoms.  Although there is evidence that the Veteran received Thorazine during a hospitalization during service, the evidence shows that this medication was not given to him to treat anxiety.  According to his STRs, in January 1962, he was taken for treatment by guards when he was found complaining of left sided pain.  He was physically subdued in the treatment room "talking incoherently through 6 bottles of beer..."  See January 1962 STR; see also November 2010 VA Examination Report.  He was given Thorazine to calm him down.  See id.  The Veteran confirmed in his testimony before the Board that his hospitalization was precipitated by an incident in which he was intoxicated and involved in an accident.  See Hearing Tr. at 9.  There is no indication in the record that he complained of anxiety or other psychiatric symptoms, or was diagnosed with or treated for a psychiatric disorder as a result of this incident.   See id.  

Furthermore, there is no evidence that the Veteran suffered from an anxiety disorder or any other psychiatric disorder after his separation from service until he was diagnosed with an anxiety disorder in 2011.  There is no evidence in the record that the Veteran has been treated for anxiety or any other psychiatric disorder between his separation from service and the date he made his claim for service connection.  He described his post-service adjustment as being fairly good.  See November 2010 VA Examination Report.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Moreover, since his separation from service, the Veteran maintained a 46 year marriage, worked gainfully throughout the majority of his adult years, attended some college, has been actively involved in a recovery program and has maintained friendships.  See November 2010 VA Examination Report.  Additionally, he reported that he did not seek treatment for anxiety or any psychiatric condition because he didn't think he needed it.  See id; see also January 2012 Private Examination Report.  Thus, there is no evidence that the Veteran had an anxiety or other psychiatric disorder that began in service and continued after separation.

For these reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran incurred a psychiatric disorder in service, and as such, service connection is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


